As filed with the Securities and Exchange Commission on March 25, 2010 Registration No.333-165485 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FormS-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OTELCO INC. (Exact name of registrant as specified in its charter) Delaware 4813 41-0216800 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 505 Third Avenue East Oneonta, Alabama 35121 (205)625-3574 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) SEE TABLE OF ADDITIONAL REGISTRANTS Michael D. Weaver President and Chief Executive Officer Otelco Inc. 505 Third Avenue East Oneonta, Alabama 35121 (205)625-3574 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Steven Khadavi,Esq. Dorsey & Whitney LLP 250 Park Avenue New York, New York 10177 (212)415-9200 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after the effective date of this registration statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General InstructionG, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender
